DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 4, 6, 10, 15, and cancellation of claim 5.
Claim Objections
The previous objection to claim 4 has been withdrawn in view of the amendment filed on 04/26/22.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-9, 11-14, and 20
The cited prior art fails to disclose or suggest “an etch stop layer disposed between the active region and the heavily doped p-type semiconductor layer” in combination with the rest of the limitations as recited in claim 1. In particular, Kneissl fails to disclose an etch stop layer formed between the active region 114 and the heavily doped p-type semiconductor layer 118. In addition, one of ordinary skill in the art would not look to insert an etch top layer between the active region and the heavily doped p-type semiconductor layer since there is no motivation for such modification. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-4, 6-9, 11-14, and 20 are also allowable as they directly or indirectly depend on claim 1.
Claims 10
The cited prior art fails to disclose or suggest “the lower and upper n-type cladding layers respectively include an n-type contact layer including InP doped with an n-type impurity at a concentration in a range of 5E18/cm3 to 1E19/cm3” in combination with the rest of the limitations as recited in claim 10. In particular, Kneissl discloses the upper n-type cladding layer 124 including a GaN:Si 126 contact layer (col. 6 lines 16-19), but fails to disclose or suggest both lower and upper cladding layers respectively include an n-type contact layer including InP doped with an n-type impurity at a concentration in a range of 5E18/cm3 to 1E19/cm3. Therefore, claim 10 is allowable over the cited prior art.
Claims 15-19
The cited prior art fails to disclose or suggest “a ring-shaped trench exposing the lower n-type cladding layer” in combination with the rest of the limitations as recited in claim 15. In particular, Kneissl discloses trenches surrounding the mesa (see FIG. 1), but fails to disclose or suggest the trenches being in ring-shaped and exposing the lower n-type cladding layer 110. Therefore, claim 15 is allowable over the cited prior art and dependent claims 16-19 are also allowable as they directly or indirectly depend on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828